DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 04/29/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effective capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a first motor having a first output shaft connected to the load shaft, and which generates torque according to a first torque current command signal; a second motor having a second output shaft connected to the first output shaft, and which generates torque according to a second torque current command signal” is ambiguous because it is unclear whether the first output shaft or the load shaft generates torque according to a first torque current command signal and whether the second output shaft or the first output shaft generates torque according to a second torque current command signal. Further clarification is respectfully requested.
The phrase “a shaft torque deviation between a shaft torque command signal for the shaft torque and the shaft torque detection signal” is ambiguous because it is unclear which shaft torque is being referred to here. Does the “shaft torque” refer to the torque according to a first or second or even a third (?) torque current command signals? Further clarification is respectfully requested.

The phrase “nominal model” is indefinite because it is unclear whether this is an actual processing system or just “in-name-only” and does not actually exist. Further clarification is respectfully requested.
The phrase “the shaft torque control device comprises a controller which is designed by a computer so as to satisfy a predetermined design condition” is confusing and difficult to comprehend. This phrase implies that “a computer” has conceived and created “a controller” following “a predetermined design condition” as part of “the shaft torque control device”. However, it is unclear whether “a controller” refers to a computer program or an electronic controlling device. If is the latter, then the technology that would be used for “a computer” to produce an entire “controller” is unrelated and does not seem to be covered by the limitations of “a tandem motor system”. However, nothing in the claim defines the “controller” as a device or a computer program. The wording of this phrase coupled with the confusing and ambiguous language used in the claim, as mentioned above, makes examination and allowability determination impossible because the coherent details of the claimed tandem motor system are extremely lacking. In addition, the connective working relationship among the components in the tandem motor system is missing as well. For instance, it is unclear how the shaft torque deviation suppression is related to the the first and second control input, the first and second model output, and the first, second, and third control amount output? Additionally, the supposed “predetermined design condition” is not clearly defined or outlined in the claim, rendering the claim incomplete and impossible to determine whether the recited claim is supposed to describe a tandem motor system or a computer capable of designing a controller. Also, the “input/output characteristics” of the load shaft (a.k.a. the load equipment), the first and second motors are not 
It is unclear how the first, second, third and fourth (claims 3 and 4) control amount output are related to the suppression of the shaft torque deviation. Further clarification is respectfully requested.
In general, the claims are too obscure to comprehend the recited details of the claimed tandem motor system. The claims as written are riddled with filler terms and languages that obscure the actual details that would clarify and describe the tandem system. The examiner has made the best attempt to interpret the claims as presented. However, allowability and patentability cannot be accurately determined at this time. 
Regarding claim 4, the control target is defined as “a test system”. Does this test system include the load shaft, the first and second motors, and the shaft torque detector as well? Further clarification is respectfully requested.
Regarding claims, 1, 6, and 7, the phrase “integral characteristic” is indefinite because neither the claims nor the specification define what is meant by this “integral characteristic”. The phrase is only mentioned in the context of “first control amount weighting function Ge(s) is set so as to have an integral characteristics so that a controller K including a shaft torque deviation suppressing function is obtained”, in the specification. This part of the disclosure does not clearly or definitively describe this “integral characteristic”. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kanke et al. (U.S. Pat. No. 9,207,149) (hereafter Kanke).
Regarding claim 1, Kanke teaches a tandem motor system comprising: 
load equipment (i.e., workpiece W) (see Fig. 1) including a load shaft (i.e., input shaft of the workpiece W) (see Fig. 1); 
a first motor (i.e., first motor 2a) (see Fig. 1) having a first output shaft connected to the load shaft, and which generates torque according to a first torque current command signal; 
a second motor (i.e., second motor 2b) (see Fig. 1) having a second output shaft connected to the first output shaft, and which generates torque according to a second torque current command signal; 
a shaft torque detector which generates a shaft torque detection signal according to shaft torque between the load equipment and the first motor (i.e., torque meter 6) (see Fig. 1); and 
a shaft torque control device generating the first torque current command signal and the second torque current command signal so as to suppress shaft torque deviation between a shaft torque command signal for the shaft torque and the shaft torque detection signal (i.e., the resonance suppression circuit 5 uses the detected value of the torque meter 6 as feedback, and divides the torque command, which is calculated by an arithmetic unit, into the first torque command and the second torque command, so as to suppress the torsion resonance that may be generated in the shaft connecting the first motor 2a, the second motor 2b, and the workpiece W) (see Column 7, lines 1-13), 
wherein the shaft torque control device comprises a controller which is designed by a computer so as to satisfy a predetermined design condition (i.e., a controller which is designed by using a control system design method is preferred used as the resonance suppression circuit 5, in which the controller is configured by being implemented as an electronic computer) (see Column 7, lines 14-21), in a feedback control system including: 
a generalized plant having a nominal model imitating an input/output characteristic of a control target including the load equipment, the first and second motors and the shaft torque detector (i.e., the driving torque including the fluctuation simulating torque pulsation of the engine is generated in the motors 2a and 2b configured in tandem; and the driving torque is input into the input shaft S1 of the workpiece W, thereby evaluating durability performance, quality, etc. of the workpiece W) (see Column 7, line 22, to  Column 8, line 43); and 
the controller for applying a first control input corresponding to the first torque current command signal and a second control input corresponding to the second torque current command signal, based on a first observed output corresponding to the shaft torque deviation and a second observed output corresponding to the shaft torque detection signal (i.e., the controller K outputs the control inputs C_out1 and C_out2, based on the observable c_in1 that was input as a torque command, and the observable c_in2 that was input as a detected value of the torque meter) (see Column 7, line 60, to Column 8, line 17), 
wherein the nominal model generates a first model output corresponding to a shaft torque between the load equipment and the first motor, and a second model output corresponding to a shaft torque between the first motor and the second motor, 
based on a first model input generated based on the first control input and a second model input generated based on the second control input (i.e., when inputting the torque of the first motor, the torque of the second motor, and the torque of the workpiece, the nominal plant P outputs an angular velocity of the first motor, an angular velocity of the second motor, an angular velocity of the workpiece, a torsion torque of the axis between the firs tmotor and the second motor, and a torsion torque of the axis betwee the second motor and the workpiece) (see Column 7, line 60, to Column 8, line 17), and
wherein the generalized plant defines a first control amount output obtained by weighting the first observed output by a first weighting function with an integral characteristic (i.e., w1 is weighted by a weighting function Gw1(s)) (see Column 7, line 60, to Column 8, line 17), 
a second control amount output obtained by weighting the first model output by a second weighting function (i.e., w2 is weighted by a weighting function Gw2(s)) (see Column 7, line 60, to Column 8, line 17), and 
a third control amount output obtained by weighting the second model output by a third weighting function (i.e., w3 is weighted by a weighting function Gw3(s)) (see Column 7, line 60, to Column 8, line 17).  
Regarding claim 2, Kanke teaches that the generalized plant further defines a fourth control amount output obtained by weighting a difference between the first control input and the second control input by a fourth weighting function (i.e., w4 is weighted by a weighting function Gw4(s)) (see Column 7, line 60, to Column 8, line 17).
Regarding claim 4, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that applies load to the output shaft (i.e., the drive train of the FF drive system is applied to the testing system as a test piece) (see Column 6, lines 23-29).  
Regarding claim 5, Kanke teaches that the second weighting function is set so as to be a larger weight in a torsional resonance frequency band of a device connecting the load equipment and the first motor than in other frequency band, and wherein the third weighting function is set so as to be a larger weight in a torsional resonance frequency band of a device connecting the first motor and the second motor than in other frequency band (i.e., the weighting function Gz2(s) is set to such that the gain is higher in a higher range) (see Column 11, line 15, to Column 12, line 40).  
Regarding claim 8, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that 
Regarding claim 9, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that applies load to the output shaft (i.e., the drive train of the FF drive system is applied to the testing system as a test piece) (see Column 6, lines 23-29).  
Regarding claim 10, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that applies load to the output shaft (i.e., the drive train of the FF drive system is applied to the testing system as a test piece) (see Column 6, lines 23-29).  
Regarding claim 11, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that applies load to the output shaft (i.e., the drive train of the FF drive system is applied to the testing system as a test piece) (see Column 6, lines 23-29).  
Regarding claim 12, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that applies load to the output shaft (i.e., the drive train of the FF drive system is applied to the testing system as a test piece) (see Column 6, lines 23-29).  
Regarding claim 13, Kanke teaches that the load equipment is a drivetrain for a vehicle which changes speed of dynamic force inputted to the load shaft and transfers to an output shaft, and wherein the control target is a test system of a drivetrain including a load motor that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/Examiner, Art Unit 2855